Citation Nr: 0917725	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-17 008	)	DATE
	)
	)

On appeal from the
Department of Veterans' Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a lung disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in New York, 
New York, which denied entitlement to service connection for 
interstitial lung disease.  The Veteran perfected an appeal 
of this determination to the Board.


FINDING OF FACT

The Veteran's lung disease, diagnosed as interstitial lung 
disease, is not etiologically related to in-service asbestos 
or coal dust exposure or to any other disease or injury in 
service.


CONCLUSION OF LAW

The criteria for service connection for lung disease, to 
include as a result of asbestos exposure, are not met.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-rating July 2003 letter, the RO notified the Veteran 
of the evidence needed to substantiate his claim for service 
connection for advanced interstitial lung disease.  This 
letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
him in obtaining and the evidence it was expected that he 
would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the July 2003 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in a March 2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained pertinent service personnel records 
and all of the identified post-service VA outpatient 
treatment (VAOPT) records and private medical records.  VA 
also made repeated requests for the Veteran's service 
treatment records; however no such records could be located.  
Therefore, VA determined that any further efforts to obtain 
the Veteran's service treatment records would be futile.  38 
C.F.R. § 3.159(c)(2).  In addition, the Veteran was afforded 
a VA examination in April 2006 as to pulmonary fibrosis.  

Destruction of service medical records does not create a 
heightened benefit of the doubt, but only a heightened duty 
on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  The service 
department has not suggested alternate sources of records, 
but VA did ask the Veteran for copies of any records in his 
possession.  The Veteran has not contended that he was 
treated for a pulmonary disease in service.  In his claim 
received in June 2003, he reported treatment beginning in 
2003, and in his substantive appeal, he acknowledged that the 
service treatment records would have no significant value in 
deciding his claim.  As discussed below, in-service exposure 
to asbestos has been conceded.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for 
interstitial lung disease is thus ready to be considered on 
the merits.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

With regard to the first element necessary to establish 
service connection, the Veteran's medical records include 
multiple indications and diagnoses of pulmonary fibrosis, 
including Dr. Reede's April 2003 CT-scan report, the March 
2004 VA CT-scan report, and VA CT-scan reports in March and 
June 2005.  All such reports indicate findings consistent 
with pulmonary fibrosis.  Furthermore, the April 2006 VA 
examination specifically diagnosed the Veteran as having 
idiopathic pulmonary fibrosis.  Thus, the Veteran has been 
diagnosed with a current disability.

In terms of whether the Veteran incurred an in-service 
injury, the Veteran wrote in his June 2003 statement that he 
was routinely exposed to asbestos while serving and that his 
pulmonary fibrosis was caused by this in-service injury.  The 
Veteran's service personnel records reflect that his military 
occupation specialty (MOS) was a heating systems specialist 
and he claims that he was exposed to asbestos when performing 
these duties.  The RO conceded, and the Board agrees, that 
this is sufficient evidence from which to conclude that the 
Veteran was exposed to asbestos in service. 

The only remaining question is whether there is a 
relationship between the Veteran's current lung disability 
and his in-service asbestos exposure.  With regard to claims 
based on asbestos exposure VA has issued a circular on 
asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular), provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular have been included in the VA Adjudication 
Manual Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and 
Part IV.ii.1.H.29.a (Sept. 29, 2006).  The guidelines provide 
that the latency period varies from 10 to 45 years between 
first exposure and development of the disease.  Also of 
significance is that an asbestos-related disease can develop 
from brief exposure to asbestos or from being a bystander.  
The most common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesothelioma of the 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  See M21-1, part VI, para. 
7.21(a)(1).

These provisions are not substantive, but must be considered 
by the Board in adjudicating asbestos related claims.  
VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 33,422 (2000).

With regard to the etiology of the Veteran's pulmonary 
fibrosis, there are conflicting medical opinions.  The Board, 
therefore, must weigh the credibility and probative value of 
these opinions, and in so doing, may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board must account for the evidence it finds 
persuasive or unpersuasive and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994). 

A July 2003 VA pulmonary outpatient note states that 
asbestosis may cause lower zone fibrosis.  This statement is 
followed by the observation that pleural activity would be 
expected if asbestosis were the cause and that such activity 
was not mentioned on the CT-scan report in Brooklyn.  In 
addition, an August 2003 VA pulmonary outpatient note 
contains a diagnosis of interstitial disease of unknown 
origin.

The April 2006 VA examination report includes an opinion that 
the Veteran's idiopathic pulmonary fibrosis was not likely 
caused by exposure to asbestos.  Later in April 2006, a 
different VA physician elaborated on the first VA examiner's 
conclusion and explained that the very fact that the 
Veteran's lung disease was labeled idiopathic pulmonary 
fibrosis means that asbestosis or other occupational 
exposures have been ruled out as the etiology of the 
Veteran's interstitial lung disease.  Furthermore, the second 
VA physician explained that this diagnosis is made only after 
the exclusion of other causes of interstitial lung disease.

While the July 2003 statement indicates that asbestos was 
initially entertained as a possible etiology for the current 
lung disease, it also shows that this etiology was apparently 
discarded.  The subsequent observation that pleural activity 
would be expected if asbestosis were the cause and that such 
activity was not mentioned on the CT-scan report in Brooklyn 
undercuts any suggestion that the Veteran had lower zone 
fibrosis that was caused by his asbestos exposure.  

The April 2006 opinion and the subsequent explanation of this 
opinion, on the other hand, clearly say that asbestos was 
ruled out as the etiology of the Veteran's interstitial lung 
disease.  This diagnosis is consistent with the August 2003 
VA pulmonary outpatient note which diagnosed an interstitial 
disease of unknown origin.  Given that the April 2006 
diagnosis is more definitive and thorough in its explanation, 
it is more probative as to etiology and is to be given more 
weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  

In argument presented to the RO, the Veteran's representative 
noted that the term idiopathic meant the cause was unknown, 
but pointed to a Wikipedia article listing inhaled 
environmental and occupational pollutants among a list of 
things for which an association with idiopathic fibrosis had 
been made.  The Veteran has also cited literature discussing 
the relationship between interstitial lung disease and 
asbestos or coal dust exposure.  They argue that other causes 
of the disease have been rule out by medical professionals, 
and therefore, the disease should be service connected as 
associated with in-service exposure to asbestos or other 
toxins.  The competent evidence in this case, however, does 
not associate the Veteran's disease with in-service asbestos 
or other exposures, including his reported exposure to coal 
dust, and the 2003 report provides evidence that the 
Veteran's disease is not consistent with such exposures as 
being the cause of the disease.  

The probative weight of the evidence against a nexus between 
the Veteran's pulmonary fibrosis and his in-service asbestos 
exposure is greater than the evidence in support of a nexus.  
Therefore, service connection for interstitial lung disease 
is not warranted.

The only opinion linking the Veteran's current disability to 
in-service asbestos exposure is that of the Veteran.  
However, the Veteran has not demonstrated that he has the 
medical knowledge or training requisite for the rendering of 
medical opinions, and as a lay person, he lacks the necessary 
expertise to render a competent opinion as to medical 
causation.  See Moray v. Brown, 5 Vet. App. 211 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, 
his opinion that the in-service asbestos exposure caused his 
interstitial lung disease is of no probative weight.

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
entitlement to service connection for interstitial lung 
disease must be denied.  See 38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a lung disease is 
denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


